DELAWARE GROUP® LIMITED-TERM GOVERNMENT FUNDS Delaware Limited-Term Diversified Income Fund DELAWARE VIP® TRUST Delaware VIPLimited-Term Diversified Income Series Delaware VIPDiversified Income Series Delaware VIPHigh Yield Series Supplement to the Statements of Additional Information dated April 29, 2012 DELAWARE GROUPEQUITY FUNDS V Delaware Dividend Income Fund DELAWARE GROUPGLOBAL & INTERNATIONAL FUNDS Delaware Focus Global Growth Fund Delaware Macquarie Global Infrastructure Fund Supplement to the Statements of Additional Information dated March 29, 2012 DELAWARE GROUP ADVISER FUNDS Delaware Diversified Income Fund Delaware International Bond Fund Delaware U.S. Growth Fund DELAWARE POOLED® TRUST The Core Focus Fixed Income Portfolio The Core Plus Fixed Income Portfolio The Global Fixed Income Portfolio The High-Yield Bond Portfolio Supplement to the Statements of Additional Information dated February 28, 2012 DELAWARE GROUPFOUNDATION FUNDS® Delaware Foundation® Equity Fund Delaware Foundation Growth Allocation Fund Delaware Foundation Conservative Allocation Fund Delaware Foundation Moderate Allocation Fund Supplement to the Statement of Additional Information dated January 28, 2012 DELAWARE GROUPTAX-FREE FUND Delaware Tax-Free USA Fund Delaware Tax-Free USA Intermediate Fund VOYAGEUR MUTUAL FUNDS Delaware Minnesota High-Yield Municipal Bond Fund Delaware National High-Yield Municipal Bond Fund Delaware Tax-Free California Fund Delaware Tax-Free Idaho Fund Delaware Tax-Free New York Fund VOYAGEUR INSURED FUNDS Delaware Tax-Free Arizona Fund 851889_1 VOYAGEUR INTERMEDIATE TAX FREE FUNDS Delaware Tax-Free Minnesota Intermediate Fund VOYAGEUR MUTUAL FUNDS II Delaware Tax-Free Colorado Fund VOYAGEUR TAX-FREE FUNDS Delaware Tax-Free Minnesota Fund Supplement to the Statements of Additional Information dated December 29, 2011 DELAWARE GROUPGOVERNMENT FUND Delaware Core Plus Bond Fund Delaware Inflation Protected Bond Fund DELAWARE GROUPINCOME FUNDS Delaware Corporate Bond Fund Delaware Core Bond Fund Delaware Extended Duration Bond Fund Delaware High-Yield Opportunities Fund Delaware Diversified Floating Rate Fund Supplement to the Statements of Additional Information dated November 28, 2011 DELAWARE GROUPSTATE TAX-FREE INCOME TRUST Delaware Tax-Free Pennsylvania Fund Supplement to the Statement of Additional Information dated June 28, 2011 (each, a “Fund” and collectively, the “Funds”) At a meeting on May 24, 2012, the Board of Trustees for the Funds approved a change in the minimum credit rating for the Funds’ swap counterparties.The following sentence replaces the sentence regarding the credit rating of swap counterparties in, or, if not disclosed, is added to, the section entitled, “Investment Strategies and Risks – Interest Rate and Index Swaps,” “Investment Strategies and Risks – Swaps, Caps, Floors, and Collars,” “Investment Strategies and Risks – Interest Rate, Index, and Inflation Swaps,” or “Investment Strategies and Risks – Credit Default Swaps.” Interest Rate and Index Swaps The Fund[s] will not be permitted to enter into any swap transaction unless, at the time of entering into such transaction, the unsecured long-term debt of the actual counterparty, combined with any credit enhancements, is rated at least BBB- by S&P or Baa3 by Moody's or is determined to be of equivalent credit quality by the Manager. Please keep this Supplement for future reference. This Supplement is dated May 30, 2012
